Citation Nr: 1519604	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-40 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the rating reduction from 30 percent to 10 percent for service-connected dermatitis, effective May 1, 2010, was proper.

2.  Whether the rating reduction from 20 percent to 10 percent for a service-connected back disability, effective May 1, 2010, was proper.

3.  Whether the rating reduction from 10 percent to a noncompensable rating for a service-connected left knee disability, effective May 1, 2010, was proper.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1978 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which reduced a rating for dermatitis from 30 percent to 10 percent, reduced a rating for a back disability from 20 percent to 10 percent, and reduced a rating for a left knee disability from 10 percent to a noncompensable rating.  


FINDINGS OF FACT

1.  At the time of the November 2009 proposed rating reduction for dermatitis, which became effective in May 2010, the disability rating of 30 percent had been in effect for less than five years.

2.  During the period from December 12, 2007 to May 1, 2010, the evidence does not show an improvement in the Veteran's dermatitis.
  
3.  At the time of the November 2009 proposed rating reduction for a back disability, which became effective in May 2010, the disability rating of 20 percent had been in effect for less than five years.

4.  During the period from December 12, 2007 to May 1, 2010, the evidence does not show an improvement in the Veteran's back disability. 

5.  At the time of the November 2009 proposed rating reduction for a left knee disability, which became effective in May 2010, the disability rating of 10 percent had been in effect for more than five years. 

6.  The rating for a left knee disability was reduced without observation of regulatory requirements. 


CONCLUSIONS OF LAW

1.  During the period from December 12, 2007 to May 1, 2010, the criteria for restoration of a 30 percent disability rating for dermatitis have been met.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.118, Diagnostic Code 7806 (2014).

2.  During the period from December 12, 2007 to May 1, 2010, the criteria for restoration of a 20 percent disability rating for a back disability have been met.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5237 (2014).

3.  The reduction of a rating for a left knee disability from 10 percent to a noncompensable rating, effective May 1, 2010, is void ab initio.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.343, 3.344 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the fully favorable decision contained herein, the Board finds that discussion of VA's duties to notify and assist is unnecessary. 

Rating Reductions - In General 

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

Once the procedural requirements associated with a reduction have been met, the issue becomes whether the reduction was proper based on the evidence of record at the time of the reduction.  

Regulations "impose a clear requirement that VA rating reductions . . . be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.13.  A rating reduction is proper if the evidence reflects an actual change in the disability.  The examination reports reflecting such change must be based upon thorough examinations.  Brown, supra at 421.  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must also be determined that any such improvement also reflects an improvement in the Veteran's ability to function under ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10; Brown, supra.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992). 

Dermatitis and Back Disability

In this case, the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the disability ratings for dermatitis and a back disability were properly carried out by the RO.  In November 2009, the RO notified the Veteran of the proposed rating reductions, setting forth all material facts and reasons for the reductions.  At that time the RO instructed the Veteran to submit within 60 days any additional evidence to show that his ratings should not be reduced, and to request a predetermination hearing if desired.  The Veteran submitted additional evidence within the 60 day period, but did not request a predetermination hearing regarding the reductions.  The RO took final action to reduce the disability ratings in a February 2010 rating decision, effective May 1, 2010.  The RO informed the Veteran of this decision by letter dated February 11, 2010.

As the RO has met the procedural requirements associated with the reductions for dermatitis and a back disability, the issue now becomes whether the reductions were proper based on the evidence then of record.  The regulations pertaining to the reduction of a disability rating are contained in 38 C.F.R. § 3.344.  The Veteran's 30 percent rating for his dermatitis was assigned by a prior rating action of the RO, effective from December 12, 2007, and remained in effect until May 1, 2010, a period of less than five years.   Similarly, the Veteran's 20 percent rating for his back disability was assigned by a prior rating action of the RO, effective from December 12, 2007, and remained in effect until May 1, 2010, a period of less than five years.  Where, as here, a disability rating has been in effect for less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c). 

The question of whether a disability has improved involves consideration of the applicable rating criteria.  In February 2010, the Veteran's back disability rating was reduced to 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5237, and his dermatitis rating was reduced to 10 percent under 38 C.F.R. § 4.118, Diagnostic Code 7806. 

First, as to the Veteran's dermatitis, the Board notes that VA must offer an examination during an active stage of a skin condition.  Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  According to a January 2011 private treatment record, the Veteran had a 20-year history of chronic eczema and sensitive skin, and his skin condition was reported to be worse during cooler weather.  The Veteran's rating reduction for dermatitis was based upon a VA skin examination conducted in August 2009, at the height of summer.  Since the Veteran was only examined in the summer, and his private medical records demonstrate that his condition is worst during cooler weather, the VA examination did not occur during the most active phase of the Veteran's skin condition.  Therefore, the Board finds that VA has not met its burden to demonstrate that the Veteran's dermatitis had actually improved between December 12, 2007 and May 1, 2010, and a restoration of the 30 percent rating is warranted. 

Next, regarding the Veteran's back disability, the basis for the reduction from 20 percent to 10 percent was an August 2009 VA spine examination which showed forward flexion to 70 degrees, whereas a previous VA examination from March 2008 had showed forward flexion limited to 55 degrees.  However, the Veteran has provided lay evidence concerning the functional impairment caused by his back disability that contradicts the August 2009 range of motion findings.  The Veteran also disagreed with the August 2009 VA examination finding that his gait was normal.  See September 2010 Form 9.  

The Board finds that a back disability rating reduction based on essentially a single range of motion finding is not enough evidence to demonstrate that the Veteran's disability has actually improved.  Moreover, in a rating reduction case, VA must not only demonstrate "that an improvement in a disability has actually occurred but also that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).  VA has not carried this burden with respect to the Veteran's back disability rating reduction.  Therefore, the Board finds that the restoration of the 20 percent rating for the Veteran's back disability is warranted.

Left Knee Disability

Regarding the left knee disability, the previous rating had been in effect for more than five years, and therefore could not be reduced without compliance with the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of ratings.  See 38 C.F.R. § 3.344(c); Peyton v. Derwinski, 1 Vet. App. 282, 286-87 (1992).

The stabilization of ratings regulation provides that rating agencies will handle cases affected by change of medical findings or diagnosis to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown (Kevin) v. Brown, 5 Vet. App. 413, 416-21 (1993).

The February 2010 rating decision that reduced the disability rating for the Veteran's left knee disability did not discuss the application of the above regulations to the current appeal. 

The Board finds that the medical evidence of record at the time of the rating reduction for the left knee disability was inadequate to meet the 38 C.F.R. § 3.344(a) criteria.  The rating reduction was based upon a single VA joints examination conducted in August 2009.  Moreover, no medical evidence of record at the time of the rating reduction "clearly warrant[ed] the conclusion that sustained improvement has been demonstrated" as required under the 38 C.F.R. § 3.344(a) criteria.  The RO has not demonstrated any sound basis for reducing a longstanding disability rating. 

Failure to consider and apply the provisions of 38 C.F.R. § 3.344 renders the left knee disability rating reduction void ab initio.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992) (rating reduction that failed to consider 38 C.F.R. §§ 3.343(a) and 3.344(a) was void ab initio); see also Kitchens, 7 Vet. App. 325; Brown, 5 Vet. App. at 419.  Therefore, because the RO failed to apply the applicable provisions of 38 C.F.R. § 3.344 in its rating reduction of the left knee disability from 10 percent to a noncompensable rating, the Board finds that the February 2010 rating decision is void ab initio as not in accordance with the applicable criteria.  Accordingly, the Board restores the 10 percent disability rating for a left knee disability.  38 C.F.R. § 3.344. 


ORDER

The reduction in the rating for dermatitis from 30 percent to 10 percent, effective May 1, 2010, was not proper and the 30 percent rating is restored, effective May 1, 2010. 

The reduction in the rating for a back disability from 20 percent to 10 percent, effective May 1, 2010, was not proper and the 20 percent rating is restored, effective May 1, 2010. 

The reduction in the rating for a left knee disability from 10 percent to a noncompensable rating, effective May 1, 2010, was not proper and the 10 percent rating is restored, effective May 1, 2010.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


